UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number : 811-07175 Name of Registrant: Vanguard Tax-Managed Funds Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Registrants telephone number, including area code: (610) 669-1000 Date of fiscal year end: December 31 Date of reporting period: January 1, 2013  December 31, 2013 Item 1: Reports to Shareholders Annual Report | December 31, 2013 Vanguard Tax-Managed Funds ® Vanguard Tax-Managed Balanced Fund Vanguard Tax-Managed Growth and Income Fund Vanguard Tax-Managed Capital Appreciation Fund Vanguards Principles for Investing Success We want to give you the best chance of investment success. These principles, grounded in Vanguards research and experience, can put you on the right path. Goals. Create clear, appropriate investment goals. Balance. Develop a suitable asset allocation using broadly diversified funds. Cost. Minimize cost. Discipline. Maintain perspective and long-term discipline. A single theme unites these principles: Focus on the things you can control. We believe there is no wiser course for any investor. Contents Your Funds Total Returns. 1 Chairmans Letter. 2 Tax-Managed Balanced Fund. 9 Tax-Managed Growth and Income Fund. 61 Tax-Managed Capital Appreciation Fund. 79 Tax-Managed Small-Cap Fund. 97 Your Funds After-Tax Returns. About Your Funds Expenses. Glossary. Please note: The opinions expressed in this report are just thatinformed opinions. They should not be considered promises or advice. Also, please keep in mind that the information and opinions cover the period through the date on the front of this report. Of course, the risks of investing in your fund are spelled out in the prospectus. See the Glossary for definitions of investment terms used in this report. About the cover: The ships wheel represents leadership and guidance, essential qualities in navigating difficult seas. This one is a replica based on an 18th-century British vessel. The HMS Vanguard , another ship of that era, served as the flagship for British Admiral Horatio Nelson when he defeated a French fleet at the Battle of the Nile. Your Funds Total Returns Fiscal Year Ended December 31, 2013 Total Returns Vanguard Tax-Managed Balanced Fund 14.34% Tax-Managed Balanced Composite Index Mixed-Asset Target Allocation Moderate Funds Average For a benchmark description, see the Glossary. Mixed-Asset Target Allocation Moderate Funds Average: Derived from data provided by Lipper, a Thomson Reuters Company. Vanguard Tax-Managed Growth and Income Fund Admiral Shares 32.25% Institutional Shares S&P 500 Index Large-Cap Core Funds Average Large-Cap Core Funds Average: Derived from data provided by Lipper, a Thomson Reuters Company. Vanguard Tax-Managed Capital Appreciation Fund Admiral Shares 33.67% Institutional Shares Russell 1000 Index Multi-Cap Core Funds Average Multi-Cap Core Funds Average: Derived from data provided by Lipper, a Thomson Reuters Company. Vanguard Tax-Managed Small-Cap Fund Admiral Shares 41.00% Institutional Shares S&P SmallCap 600 Index Small-Cap Core Funds Average Small-Cap Core Funds Average: Derived from data provided by Lipper, a Thomson Reuters Company. Institutional Shares are available to certain institutional investors who meet specific administrative, service, and account-size criteria. 1 Dear Shareholder, Stocks and bonds traveled very different routes during 2013. A remarkable rally lifted the returns of the stock-only Vanguard Tax-Managed Funds to their highest levels since their operations began almost 15 years ago. The upswing in stocks also helped the Tax-Managed Balanced Fund, which, in a tough year for the bond market, nevertheless achieved a strong result. The funds Chairmans Letter returns ranged from about 14% for the Tax-Managed Balanced Fund to about 41% for the Tax-Managed Small-Cap Fund, consistent with those of their benchmark indexes. The funds use an index-oriented strategy to accomplish their goal of minimizing taxes; as they have since their inception, they met that objective. As you may be aware by now, the Vanguard Tax-Managed Growth and Income Fund will be merged into the 500 Index Fund in the coming months, a step intended to simplify our fund lineup. The tax-managed fund is designed to closely follow the S&P 500 Index as its benchmark. The effect of the funds tax-management strategy is shown in the Performance at a Glance chart on page 8. The advisors, Vanguards Equity Investment Group and Fixed Income Group, continued to avoid distributing capital gains to shareholders while deviating as little as possible from the funds indexing strategy. 2 You may wish to review the table later in this report that shows the funds after-tax returns for the past one, five, and ten years. (We review the performance of Vanguard Tax-Managed International Fund in a separate report.) Earnings, optimism, and stimulus made it a big year for U.S. stocks The surge in stocks for the 12 months ended December 31the Russell 3000 Index returned almost 34%, for exampleproduced their best calendar-year finish since 1995. Corporations posted solid earnings and investors placed a higher premium on those earnings. The Federal Reserves massive bond-buying program aimed at stimulating the economy by lowering interest rates also supported stock markets. In fact, stocks slumped briefly in the summerand then snapped backwhen questions arose about the timing of the programs unwinding. The downturn in bonds lasted longer, affecting the whole year as speculation continued. In December, the Fed ended the uncertainty by announcing that it would begin paring its bond purchases in January 2014. International stocks returned about 15%; the developed markets of Europe and the Pacific region posted double-digit results, but emerging markets dipped into negative territory. For 2014, Vanguard Chief Economist Joe Davis and his team are guarded in their outlook for global stock returns, Market Barometer Average Annual Total Returns Periods Ended December 31, 2013 One Three Five Year Years Years Stocks Russell 1000 Index (Large-caps) 33.11% 16.30% 18.59% Russell 2000 Index (Small-caps) Russell 3000 Index (Broad U.S. market) MSCI All Country World Index ex USA (International) Bonds Barclays U.S. Aggregate Bond Index (Broad taxable market) -2.02% 3.26% 4.44% Barclays Municipal Bond Index (Broad tax-exempt market) -2.55 Citigroup Three-Month U.S. Treasury Bill Index CPI Consumer Price Index 1.50% 2.07% 2.08% 3 and their forecast for the bond market remains muted. Although Joe readily acknowledges that such forecasts are accompanied by uncertainty, he writes, We believe a balanced and diversified, low-cost portfolio can remain a high-value proposition in the decade ahead. (You can read more about our expectations for bond and stock returns in Vanguards Economic and Investment Outlook , available at vanguard.com/research.) Bond returns faltered as the Feds phaseout loomed The Feds plans for phasing out its bond-buying program rattled investors, who sold bonds in anticipation of further price declines. The broad U.S. taxable bond market returned 2.02%its first negative calendar-year result since 1999 and its worst calendar-year performance since 1994. Municipal bonds returned 2.55% in aggregate. As bond prices declined, yields rose. (Bond yields and prices move in opposite directions.) The yield of the benchmark 10-year Treasury note closed at 2.97%, up from 1.76% at the close of December 2012. International bond markets (as measured by the Barclays Global Aggregate Index ex USD) returned 3.08%. Money market fund and savings account returns remained tiny as the Fed held short-term interest rates between 0% and 0.25%. Expense Ratios Your Fund Compared With Its Peer Group Admiral Institutional Peer Group Shares Shares Average Tax-Managed Balanced Fund 0.12%  0.96% Tax-Managed Growth and Income Fund 0.08% Tax-Managed Capital Appreciation Fund Tax-Managed Small-Cap Fund The fund expense ratios shown are from the prospectus dated December 19, 2013, and represent estimated costs for the current fiscal year. For the fiscal year ended December 31, 2013, the funds expense ratios were: for the Tax-Managed Balanced Fund, 0.12%; for the Tax-Managed Growth and Income Fund, 0.12% for Admiral Shares and 0.08% for Institutional Shares; for the Tax-Managed Capital Appreciation Fund, 0.12% for Admiral Shares and 0.08% for Institutional Shares; and for the Tax-Managed Small-Cap Fund, 0.12% for Admiral Shares and 0.08% for Institutional Shares. Peer group expense ratios are derived from data provided by Lipper, a Thomson Reuters Company, and capture information through year-end 2012. Peer groups: For the Tax-Managed Balanced Fund, Mixed-Asset Target Allocation Moderate Funds; for the Tax-Managed Growth and Income Fund, Large-Cap Core Funds; for the Tax-Managed Capital Appreciation Fund, Multi-Cap Core Funds; and for the Tax-Managed Small-Cap Fund, Small-Cap Core Funds. 4 Similar sector trends benefited each fund The Small-Cap Fund returned about 41%. This result was bolstered by both the broad rally in stocks and the leadership position that small-caps have generally experienced since the financial crisis. The returns of the Growth and Income Fund and the Capital Appreciation Fund were about the same32% and 34%. The Growth and Income Fund tracks the S&P 500 Index, which is dominated by large-cap stocks; the Capital Appreciation Fund follows the Russell 1000 Index of large- and mid-caps. The Tax-Managed Balanced Fund, which seeks to hold half of its assets in stocks and half in municipal bonds, returned 14.34%. For perspective on the extreme market dynamics affecting the fund, note Total Returns Ten Years Ended December 31, 2013 Average Annual Return Tax-Managed Balanced Fund % Tax-Managed Balanced Composite Index Mixed-Asset Target Allocation Moderate Funds Average For a benchmark description, see the Glossary. Mixed-Asset Target Allocation Moderate Funds Average: Derived from data provided by Lipper, a Thomson Reuters Company. Tax-Managed Growth and Income Fund Admiral Shares % S&P 500 Index Large-Cap Core Funds Average Large-Cap Core Funds Average: Derived from data provided by Lipper, a Thomson Reuters Company. Tax-Managed Capital Appreciation Fund Admiral Shares % Russell 1000 Index Multi-Cap Core Funds Average Multi-Cap Core Funds Average: Derived from data provided by Lipper, a Thomson Reuters Company. Tax-Managed Small-Cap Fund Admiral Shares % S&P SmallCap 600 Index Small-Cap Core Funds Average Small-Cap Core Funds Average: Derived from data provided by Lipper, a Thomson Reuters Company. The figures shown represent past performance, which is not a guarantee of future results. (Current performance may be lower or higher than the performance data cited. For performance data current to the most recent month-end, visit our website at vanguard.com/performance.) Note, too, that both investment returns and principal value can fluctuate widely, so an investors shares, when sold, could be worth more or less than their original cost. 5 that the benchmark for the equity portion (the Russell 1000 Index) returned about 33%, and the index for the bond portion (the Barclays 115 Year Municipal Bond Index) returned about -1%. Despite their differing mandates, the funds were affected by some similar broad trends. For each fund, stocks in the health care sector returned more than 40% for the year as some of the uncertainty over the impact of the new federal health care law dissipated. Consumer discretionary and industrial stocks also returned nearly 40% or more in each fund. These companies are particularly attuned to the rhythms of the business cycle, which seems to be strengthening. Financials returned more than 30% as uncertainty over new regulations diminished, stocks rebounded, and longer-term yields rose as shorter-term yields (anchored by Fed policy) were relatively unchangeda relationship that has the potential to increase profit margins. The funds indexing strategy has worked well over the decade For the past decade, the four domestic Tax-Managed Funds have succeeded in capturing the returns of the markets they track, as shown in the table on page 5. Slight differences between a fund and its index can primarily be attributable to the expenses that real-life funds incur and indexes dont. The funds have also outpaced the average return of their competitive peers by a significant margin. These results reflect the skill of the funds advisors, Vanguards Equity Investment Group and Fixed Income Group, and the experience they have accumulated over many years of implementing low-cost index strategies. The power of compounding can put time on your side The purpose of my annual letter to you is, of course, to report on how your fund fared over the past year. Its important to be aware of how your fund is doing in the latest market environment; however, short-term performance isnt what matters most. The focus on the preceding 12 months shouldnt distract investors from the long-term commitment they need. To be sure, you cant influence many aspects of investing success, including overall market performance. But you can control how long you invest. Thats important because it allows you to harness the power of compoundingthe snowball effect that occurs when your earnings generate even more earnings. As Benjamin Franklin said, Money makes money. A simple example illustrates the benefits that can potentially result from investing and then reinvesting your money over the long haul. Suppose you were able to put away $10,000 and earn 6% a year (keep in mind that this is hypothetical; actual returns would likely be different and less predictable). If you keep reinvesting the 6 earnings, after ten years your investment will have grown to almost $18,000. After 30 years, it will total more than $57,000. Compounding can make a real difference over time, particularly when combined with Vanguards low expense ratios, which allow you to keep more of the return on your investment. As always, thank you for entrusting your assets to Vanguard. F. William McNabb III Chairman and Chief Executive Officer January 17, 2014 A note on expense ratios The Expense Ratios table in each shareholder reports Chairmans Letter displays fund expense ratios from the most recent prospectus. These figures include the funds actual operating expenses. For some funds, the figures also include acquired fund fees and expenses, which result from the funds holdings in business development companies (BDCs). Although the Securities and Exchange Commission requires that BDC costs be included in a funds expense ratio, these fees are not incurred by the fund. They have no impact on a funds total return or on its tracking error relative to an index. A footnote to the Expense Ratios table reports the funds actual expenses for the fiscal year, a more relevant tally of the operating costs incurred by shareholders. 7 Your Funds Performance at a Glance December 31, 2012, Through December 31, 2013 Distributions Per Share Starting Ending Income Capital Share Price Share Price Dividends Gains Vanguard Tax-Managed Balanced Fund $22.25 $24.90 $0.514 $0.000 Vanguard Tax-Managed Growth and Income Fund Admiral Shares $63.89 $82.86 $1.475 $0.000 Institutional Shares Vanguard Tax-Managed Capital Appreciation Fund Admiral Shares $71.17 $93.70 $1.421 $0.000 Institutional Shares Vanguard Tax-Managed Small-Cap Fund Admiral Shares $31.16 $43.53 $0.402 $0.000 Institutional Shares 8 Tax-Managed Balanced Fund Fund Profile As of December 31, 2013 Equity and Portfolio Characteristics DJ U.S. Total Stock Russell Market FA Fund Index Index Number of Stocks Median Market Cap $47.2B $56.1B $43.0B Price/Earnings Ratio 20.0x 19.9x 20.7x Price/Book Ratio 2.7x 2.7x 2.7x Return on Equity 17.3% 17.3% 16.5% Earnings Growth Rate 12.4% 11.4% 11.4% Dividend Yield 1.6% 1.9% 1.8% Foreign Holdings 0.0% 0.0% 0.0% Turnover Rate 9%   Ticker Symbol VTMFX   Expense Ratio 1 0.12%   30-Day SEC Yield 1.89%   Short-Term Reserves 0.0%   Fixed Income Characteristics Barclays Barclays 1-15 Year Municipal Municipal Bond Fund Index Index Number of Bonds Yield to Maturity (before expenses) 2.4% 2.4% 3.2% Average Coupon 4.3% 4.8% 4.9% Average Duration 5.3 years 5.9 years 8.4 years Average Effective Maturity 5.4 years 5.2 years 7.4 years Total Fund Volatility Measures DJ U.S. Total Tax-Managed Stock Balanced Market Comp Index FA Index R-Squared Beta These measures show the degree and timing of the funds fluctuations compared with the indexes over 36 months. Ten Largest Stocks (% of equity portfolio) Apple Inc. Computer Hardware 2.7% Exxon Mobil Corp. Integrated Oil & Gas Google Inc. Internet Software & Services General Electric Co. Industrial Conglomerates Microsoft Corp. Systems Software Johnson & Johnson Pharmaceuticals Berkshire Hathaway Inc. Property & Casualty Insurance Chevron Corp. Integrated Oil & Gas Procter & Gamble Co. Household Products Wells Fargo & Co. Diversified Banks Top Ten 15.5% Top Ten as % of Total Net Assets 7.4% The holdings listed exclude any temporary cash investments and equity index products. Fund Asset Allocation 1 The expense ratio shown is from the prospectus dated December 19, 2013, and represents estimated costs for the current fiscal year. For the fiscal year ended December 31, 2013, the expense ratio was 0.12%. 9 Tax-Managed Balanced Fund Sector Diversification (% of equity exposure) DJ U.S. Total Russell Stock Market Fund Index FA Index Consumer Discretionary 15.3% 15.0% 15.0% Consumer Staples Energy Financial Services Health Care Materials & Processing Producer Durables Technology Utilities Distribution by Credit Quality (% of fixed income portfolio) AAA 20.4% AA A BBB Not Rated For information about these ratings, see the Glossary entry for Credit Quality. Equity Investment Focus Style Value Blend Growth Market Cap Large Medium Small Fixed Income Investment Focus Average Maturity Short Med. Long Credit Quality High Medium Low Distribution by Effective Maturity (% of fixed income portfolio) Under 1 Year 13.8% 1 - 3 Years 3 - 5 Years 5 - 10 Years 10 - 20 Years Largest Area Concentrations (% of fixed income portfolio) New York 15.3% California Texas Pennsylvania Massachusetts New Jersey Florida Illinois Ohio Arizona Top Ten 68.5% "
